Title: Alexander Hamilton to Daniel Morgan, 13 September 1794
From: Hamilton, Alexander
To: Morgan, Daniel


               
                  Sir,
                  War Department September 13th 1794
               
               I am instructed by the President to express to You his wish that every practicable exertion may be made to accelerate the assembling of the Militia at their appointed places of Rendezvous, Winchester and the Vicinity of old Fort Pleasant Alias Moorefield. you are probably informed that a junction of the Virginia and Maryland Troops at Fort Cumberland has been contemplated.
               You are at liberty to hasten to that Point all such as may be ready, and which you Judge it adviseable should move that way—but if you think that those who are to assemble at Moorefield, had better proceed by a Route different from that of Fort Cumberland, they may continue at Moorefield till further instruction. With consideration & esteem I am Sir, Your obedient Servant
               
                  <A. Hamilton>On behalf of the Secy at War
               
               
                  P.S. It will be well to have runners sent into the Insurgent Counties to ascertain what they are about the degree of unanimity & probable strength. Col. Carrington will furnish the means.
               
            